DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.
Response to Arguments/Amendments
Applicant appears to argue that Rocca doesn’t teach scattering since Rocca teaches measuring the light transmitted through 110. In response, the examiner notes that Rocca suggests but doesn’t explicitly teach scattering. It’s suggested by the fact that sending a light beam into a gaseous medium and detecting the output would include detecting both scattered and transmitted light since light naturally scatters in multiple directions (including forward scattering) when it encounters a medium. Additionally, the examiner has conducted a search and cites a new reference: Mizuuchi (US 6711183 B1). See the rejection below for further details.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 59, 62-63, 69, 71, and 77-78 are rejected under 35 U.S.C. 103 as being unpatentable over by Rocca (US 2008/0069171; cited by Applicant) in view of Shah (US 20050226287 A1), Islam (US 20140183362 A1), and Mizuuchi (US 6711183 B1).
Regarding claim 59, Rocca teaches a radiation source arrangement configured to cause an interaction between a first radiation and a gaseous medium and thereby generate a second radiation by higher harmonic generation (figures 1A-1B), the radiation source arrangement further comprising: 
at least one sensor (122, 136) configured to detect a third radiation (the optical/visible radiation of 117; paragraphs 51-53) resulting from an interaction between condition sensing radiation (107) and the gaseous medium (gas, 140, in 110), the third radiation having a characteristic different than the second radiation (the HHG radiation of 115 as described in paragraphs 51-53; different characteristic corresponds to different direction of propagation and therefore different momentum vector and different wavelengths), the at least one sensor comprising a first photodetector, a second photodetector, (122 and 136; as explained in paragraph 52, element 136 detects the light beam, so it is a light detector, aka photodetector) and one or more optical elements (130, 126); and 
monitor an operating condition of the radiation source arrangement based at least partly on the third radiation (paragraphs 39, 52, 55, and 66), and results from the first and the second photodetectors (In paragraph 52, Rocca teaches the laser is monitored based on the results of photodetectors 122 and 136 ; note that as explained in paragraph 60, 107 is the beam from the laser, 102).

    PNG
    media_image1.png
    988
    879
    media_image1.png
    Greyscale

Rocca doesn’t explicitly teach the monitoring is in real-time, and the adjustments are done with a processor; thereby detecting a wear condition of a part of the radiation source arrangement based on the operating condition.
Shah teaches a similar system where the monitoring is in real-time, and the adjustments are done with a processor (paragraphs 34, 54, and 60; figures 5 and 8).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rocca such that the monitoring is in real-time, and the adjustments are done with a processor, in order to automatically make quick and precise adjustments to the source through a feedback loop and to ensure one regulates the laser performance with high precision (see paragraph 34 of Shah).
Regarding “wherein the third radiation includes a portion of the condition sensing radiation that is scattered by the gaseous medium,” Rocca suggests but doesn’t explicitly teach wherein the third radiation includes a portion of the condition sensing radiation that is scattered by the gaseous medium [it’s suggested by the fact that sending a light beam into a gaseous medium and detecting the output would include detecting both scattered and transmitted light since light naturally scatters in multiple directions (including forward scattering) when it encounters a medium]. Additionally, Mizuuchi is directed to an optical wavelength conversion device using a medium (abstract). Mizuuchi teaches that detecting scattered light from the medium with a photodetector provides the benefit of highly accurate monitoring and adjustment of the wavelength conversion (column 61, line 65 - column 62, line 15). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the detected third radiation include a portion of the condition sensing radiation that is scattered by the gaseous medium in order to analyze all of the light that has interacted with the medium (including the light scattered by the medium) in order to obtain an accurate and comprehensive understanding of the light’s interaction with the medium, monitoring of the interactions, and adjustment of the system.
For the reasons given above, the examiner considers the claim to be unpatentable over the above combination. Alternatively, if one were to consider 136 as not being a photodetector, Islam teaches having additional photodetectors to measure many narrow wavelength bands (paragraph 75). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by adding one or more additional photodetectors to the sensor in order to measure a wide range of wavelengths at many different wavelength intervals to achieve high precision and wide band and thus again additional high-quality information about the source and harmonic generation.  
Regarding claim 62, Rocca teaches the sensor is arranged to receive the third radiation (the optical/visible radiation of 117; paragraphs 51-53) traveling from the gaseous medium in a direction different to the second radiation (the HHG radiation of 115 as described in paragraphs 51-53; figure 1A).
Regarding claim 63, in the above combination the at least one sensor comprises a first sensor configured to detect a first type of the third radiation and a second sensor configured to detect a second type of the third radiation, wherein the first type of the third radiation is the portion of the condition sensing radiation that is scattered by the gaseous medium (see the combination of Rocca and Mizuuchi above).
Regarding claim 69, Rocca teaches the third radiation (the optical/visible radiation of 117; paragraphs 51-53) includes radiation that is generated by harmonic generation at one or more harmonics lower than the second radiation (the HHG radiation of 115 as described in paragraphs 51-53).
Regarding claim 71, in the above combination the first photodetector (Rocca: 122, 136) is configured to detect a distribution of intensity of the third radiation in the vicinity of the gaseous medium, and the processor is configured to determine the operating condition of the arrangement based at least partly on the distribution of intensity (Rocca: paragraphs 39, 52, 55, and 66; and Shah: paragraphs 34, 54, and 60; figures 5 and 8).
Regarding claim 77, Rocca teaches a method of monitoring an operating condition of a radiation source arrangement, the radiation source arrangement causing an interaction between first radiation and a gaseous medium and thereby generating a second radiation by higher harmonic generation (figures 1A-1B), the method comprising: 
detecting (122, 136) a third radiation (the optical/visible radiation of 117; paragraphs 51-53) resulting from an interaction between a condition sensing radiation (107) and the gaseous medium (gas, 140, in 110) by at least one sensor comprising a first photodetector, a second photodetector, (122 and 136; as explained in paragraph 52, element 136 detects the light beam, so it is a light detector, aka photodetector) and one or more optical elements (130, 126); the third radiation having a character different than the second radiation (the HHG radiation of 115 as described in paragraphs 51-53; different characteristic corresponds to different direction of propagation and therefore different momentum vector and different wavelengths); and 
monitoring an operating condition of the radiation source arrangement based at least partly on the third radiation (paragraphs 39, 52, 55, and 66) and results from the first and the second photodetectors (In paragraph 52, Rocca teaches the laser is monitored based on the results of photodetectors 122 and 136 ; note that as explained in paragraph 60, 107 is the beam from the laser, 102).
Rocca doesn’t explicitly teach the monitoring is in real-time, and the adjustments are done with a processor; thereby detecting a wear condition of a part of the radiation source arrangement based on the operating condition.
Shah teaches a similar method where the monitoring is in real-time, and the adjustments are done with a processor (paragraphs 34, 54, and 60; figures 5 and 8).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rocca such that the monitoring is in real-time, and the adjustments are done with a processor, in order to automatically make quick and precise adjustments to the source through a feedback loop and to ensure one regulates the laser performance with high precision (see paragraph 34 of Shah).
Regarding “wherein the third radiation includes a portion of the condition sensing radiation that is scattered by the gaseous medium,” Rocca suggests but doesn’t explicitly teach wherein the third radiation includes a portion of the condition sensing radiation that is scattered by the gaseous medium [it’s suggested by the fact that sending a light beam into a gaseous medium and detecting the output would include detecting both scattered and transmitted light since light naturally scatters in multiple directions (including forward scattering) when it encounters a medium]. Additionally, Mizuuchi is directed to an optical wavelength conversion device using a medium (abstract). Mizuuchi teaches that detecting scattered light from the medium with a photodetector provides the benefit of highly accurate monitoring and adjustment of the wavelength conversion (column 61, line 65 - column 62, line 15). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the detected third radiation include a portion of the condition sensing radiation that is scattered by the gaseous medium in order to analyze all of the light that has interacted with the medium (including the light scattered by the medium) in order to obtain an accurate and comprehensive understanding of the light’s interaction with the medium, monitoring of the interactions, and adjustment of the system.
For the reasons given above, the examiner considers the claim to be unpatentable over the above combination. Alternatively, if one were to consider 136 as not being a photodetector, Islam teaches having additional photodetectors to measure many narrow wavelength bands (paragraph 75). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by adding one or more additional photodetectors to the sensor in order to measure a wide range of wavelengths at many different wavelength intervals to achieve high precision and wide band and thus again additional high-quality information about the source and harmonic generation.  
Regarding claim 78, the above combination comprises machine-readable instructions for causing a processor to implement the processor of claim 59 (Rocca: paragraphs 39, 52, 55, and 66; and Shah: paragraphs 34, 54, and 60; figures 5 and 8).
Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Rocca, Shah, Mizuuchi, and Islam as applied to claim 59 above, and further in view of Ueno (US 20100192973 A1).
Regarding claim 60, Rocca teaches the radiation source arrangement of claim 59, wherein the first radiation (107) is the condition sensing radiation (107).
Rocca doesn’t explicitly teach thereby detecting a wear condition of a part of the radiation source arrangement based on the operating condition.
Ueno is directed to a similar invention and teaches using a monitoring signal to detect a wear condition of a part of a radiation source arrangement (paragraph 95). Additionally, Ueno teaches this provides the benefit of being able to improve the operation of the radiation source arrangement by addressing the wear on the part (paragraph 95).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by detecting a wear condition of a part of the radiation source arrangement based on the operating condition in order to improve the operation of the radiation source arrangement by addressing the wear on the part.
Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Rocca, Shah, Mizuuchi, and Islam as applied to claim 63 above, and further in view of Peatross (Angular distribution of high-order harmonics emitted from rare gases at low density).
Regarding claim 67, Rocca teaches the third radiation includes a portion of the condition sensing radiation that is transmitted by the medium outside an angular distribution of the second radiation (since the figure shows the third radiation being detected as it travels in the vertical downward detection, while the second radiation travels to the right). Therefore, the examiner considers Rocca as teaching this limitation. Alternatively, Peatross teaches that the higher harmonics have narrow angular distribution compared to the visible light scattered by the medium (page R908). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the third radiation of Rocca include a portion of the condition sensing radiation that is transmitted by the medium outside an angular distribution of the second radiation in order to detect the visible light that Rocca desires detecting, including the visible light that has been scattered by the medium, and the visible light that has underwent natural divergence.
Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Rocca, Shah, Mizuuchi, and Islam as applied to claim 59 above, and further in view of Shan (Tunable high harmonic generation with an optical parametric amplifier). 
Regarding claim 68, Rocca suggests the third radiation includes radiation that is emitted by the gaseous medium due to excitation of the medium by the condition sensing radiation (this is suggested by the fact that the laser light of a fixed frequency interacts with the gas, and the third radiation includes a variety of wavelengths including visible and non-visible which suggests that the complex interactions that occur between the incident radiation in the gaseous medium includes excitation). Therefore, the examiner considers Rocca as teaching this limitation. Alternatively, Shan teaches a similar apparatus and that observing radiation emitted by a gas medium due to excitation of the medium (section 2.2, paragraph 2, on page S24). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rocca such that the third radiation includes radiation that is emitted by the medium due to excitation of the medium by the condition sensing radiation in order to monitor the performance of the medium output (and if necessary adjust it).
Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Rocca, Shah, Mizuuchi, and Islam as applied to claim 59 above, and further in view of Hage (New design of a multi-jet target for quasi phase matching; cited by Applicant).
Regarding claim 72, in the above combination the first and second photodetectors are configured to detect a distribution of intensity in the vicinity of the medium; the processor is configured to determine the operating condition of the arrangement based at least partly on the distribution of intensity (Rocca: paragraphs 39, 52, 55, and 66; and Shah: paragraphs 34, 54, and 60; figures 5 and 8).
Rocca doesn’t explicitly teach the distribution of intensity is a distribution of phase and intensity; and the sensor is configured to cause interference between the third radiation and a reference beam, the reference beam comprising a portion of the condition sensing radiation that has not interacted with the medium.
Hage teaches a similar apparatus wherein the sensor is configured to detect a distribution of phase and intensity in the vicinity of the medium; the processor is configured to determine the operating condition of the arrangement based at least partly on the distribution of phase and intensity; and the one or more optical elements are configured to cause interference between the third radiation and a reference beam, the reference beam comprising a portion of the condition sensing radiation that has not interacted with the medium (section III).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the sensor is configured to detect a distribution of phase and intensity, respectively, in the vicinity of the gaseous medium; the processor is configured to determine the operating condition of the arrangement based at least partly on the distribution of phase and intensity; and the one or more optical elements are configured to cause interference between the third radiation and a reference beam, the reference beam comprising a portion of the condition sensing radiation that has not interacted with the medium. A person would be motivated to make this modification in order to gain additional information concerning the gas medium to ensure that the interaction leading to the output beam goes as desired (see Hage, section V, for example).
Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Rocca, Shah, Mizuuchi, and Islam as applied to claim 59 above, and further in view of Bakshi (US 20090046273 A1) and Hage.
Regarding claim 73, Rocca doesn’t explicitly teach the one or more optical elements are configured to discriminate two or more spectral components within the third radiation; and the processor is configured to determine the operating condition of the arrangement based at least partly on a spectral distribution of phase and intensity.
Bakshi teaches the one or more optical elements are configured to discriminate two or more spectral components within a detected radiation (paragraphs 22 and 25).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rocca such that the one or more optical elements are configured to discriminate two or more spectral components within the third radiation in order to gain more information about the interaction with the gas and the beams characteristics.
In the above combination, the processor is configured to determine the operating condition of the arrangement based at least partly on a spectral distribution of intensity (Bakshi: paragraphs 22 and 25; Rocca: paragraphs 39, 52, 55, and 66; and Shah: paragraphs 34, 54, and 60; figures 5 and 8).
The above combination doesn’t explicitly teach it’s also a distribution of phase.
Hage teaches a similar apparatus wherein the processor is configured to determine the operating condition of the arrangement based at least partly on a spectral distribution of phase and intensity (section III).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the processor is configured to determine the operating condition of the arrangement based at least partly on a spectral distribution of phase and intensity in order to gain additional information concerning the gas medium to ensure that the interaction leading to output beam goes as desired (see Hage, section V, for example).
Claims 74-75 are rejected under 35 U.S.C. 103 as being unpatentable over Rocca, Shah, Mizuuchi, and Islam as applied to claim 59 above, and further in view of Graham (US 20120019826 A1)
Regarding claim 74, the above combination comprises a controller configured to adjust at least one operating parameter of the radiation source arrangement automatically in response at least partly to the operating condition determined by the processor based on the third radiation (Rocca: paragraphs 39, 52, 55, and 66; and Shah: paragraphs 34, 54, and 60; figures 5 and 8).
Rocca doesn’t explicitly teach the adjusted operating parameter is an operating parameter of a beam delivery system of the first radiation, such as a beam width, an axial focus position, a transverse focus position or a wavefront.
Graham teaches an the adjusted operating parameter is an operating parameter of a beam delivery system of the first radiation, such as a beam width, an axial focus position, a transverse focus position or a wavefront (figure 6).

    PNG
    media_image2.png
    1178
    769
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the adjusted operating parameter is an operating parameter of a beam delivery system of the first radiation, such as a beam width, an axial focus position, a transverse focus position or a wavefront in order to ensure that the focused laser beam is focused on the optimal position in the gas medium.
Regarding claim 75, Rocca teaches the adjusted operating parameter is a parameter of the gaseous medium and, the gaseous medium is a gas jet and the adjusted operating parameter is an operating parameter of a gas delivery system (paragraphs 39, 52, 55, and 66).
Additional Prior Art
Matula (US 8264683 B2) reads, “a plurality of detectors, with different laser/detector combinations configured to collect light scattered by a particle from different portions of a sample volume.”
US 6522674 B1  reads, “On the other hand, the external apparatus 10 sometimes needs to acquire changes in beam quality on the pulsed laser apparatus 1 side in real time and effect control and management. For example, FIG. 8 shows the processing to be carried out when the beam quality on the pulsed laser apparatus 1 side is output to the external apparatus 10 side in real time. In FIG. 8, the wavelength controller 3 and energy controller 4 receive the laser emission signal P10 via the parallel communication line, whereupon the wavelength calculation unit 3b calculates the wavelength and beam width at that time and sends the computation results to the main controller 2 using the parallel communication line; the energy calculation unit 4b calculates the mean value and dispersion of the energy and sends the computation results to the main controller 2 using the parallel communication line; and the main controller 2 sends these computation results to the external device 10 in real time. In this manner, the beam quality of the pulsed laser apparatus 1 can be monitored remotely and in real time.” (column 5, line 62 – column 6, line 20)
Kleinschmidt (US 20020186741 A1) teaches a processor configured to determine an operating condition of the radiation source arrangement based at least partly on the detected radiation (paragraphs 204-205). Additionally, Kleinschmidt teaches this provides the benefit of making adjustments to the source through a feedback loop (paragraphs 204-205). And Kleinschmidt teaches that using a processor is preferable to doing it manually (paragraph 205).

    PNG
    media_image3.png
    554
    714
    media_image3.png
    Greyscale

Dantus (US 8208505 B2) teaches
 
    PNG
    media_image4.png
    828
    1025
    media_image4.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M-F, 1-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/               Examiner, Art Unit 2877